Citation Nr: 1618850	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for cold injury residuals to the right lower extremity, resulting in amputation above the right knee.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1961 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida has  jurisdiction over the Veteran's claim.

This matter was previously before the Board in June 2015, at which time it was remanded for further development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  Notably, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  On review of the record, it does not appear that all of the ordered development requested by the Board in its June 2015 Board remand has been completed.  

The Veteran claims a right above the knee amputation as a residual of in-service frostbite.  Previously, the Board instructed the AOJ to obtain a copy of the operative report and any pathology reports that may have been produced in conjunction with the right lower extremity amputation.  38 U.S.C.A. § 5103A(a)-(c).  Although the AOJ obtained more recent operative reports showing a revision to the right above the knee amputation in May 2010, these records reference a February 2009 right lower extremity amputation.  The Board notes that the February 2009 VA operative reports have not been associated with the claims folder.  In addition, a review of the Virtual VA record system contains a VA Medical Center Report of Hospitalization cover page with a handwritten notation indicating that the Veteran had surgery in January 2009 and was discharged in February 2009.  Based on this review, the Board believes the AOJ should make an additional effort to obtain these potentially relevant records.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran must be provided with the appropriate due process notice with regard to reopening a previously denied claim due to new and material evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice with regard to his petition to reopen a previously denied claim of entitlement to service connection for cold injury residuals to the right lower extremity, resulting in amputation above the right knee.

2.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file, to specifically include a copy of any operative report and pathology reports that may have been produced in conjunction with the right lower extremity amputation, to specifically include records dating January 2009 to February 2009.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




